DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 2/3/2021, has been entered. Claims 1-5 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) in view of Koehler et al. (US 5664628).
Regarding claim 1: Hanson discloses a perforated filtration insert 100 comprising a head unit 110 having an inlet, a body unit 130 having an internal flow path and attached to the head unit and having perforated walls, a cap 121 secured to a bottom of the body unit and closing the internal flow path whereby fluid entering the insert from the head unit is forced through the perforations in the walls of the body unit, and that the perforated filtration insert is disposed on, in, and/or around production tubing in a In re Aller, J 05 USPQ 233.
Regarding claim 4: Hanson discloses that the body unit is formed by rolling a flat sheet of perforated metal into a cylindrical shape and welding abutting edges 140 together (Fig. 1; col. 4, lines 66-67 - the examiner finds that the as described, the housing 130 would have been a flat sheet at the start of the manufacturing process). 
Regarding claim 5: Hanson discloses that the head unit includes an enlarged flange adapted to engage a top of a tubular or vessel (Figs. 1, 4 - the filter and head unit are fit to sub 320 and pipe 360). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) and Koehler et al. (US 5664628), as applied to claim 1 above, and further in view of Callaert et al. (US 20070108117).

Regarding claim 2: Hanson, as modified by Koehler, does not explicitly disclose that the head unit further includes a handle. Callaert discloses that the head unit can include a handle 102, 104 (Fig. 1). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have formed the apparatus of Hanson, as modified by Koehler, so that the head unit would further include a handle, as taught by Callaert, for use in mounting and/or removing the filter sleeve.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 9816338) and Koehler et al. (US 5664628), as applied to claim 1 above, and further in view of Fobe et al. (US 20060151379).
Hanson and Koehler disclose the invention substantially as claimed and as discussed above.
Regarding claim 3: Hanson, as modified by Koehler, discloses using an O-ring for sealing (Hanson - col. 3, lines 9-16) but does not explicitly disclose does not explicitly disclose that the head unit includes one or more annular grooves on an outer surface and one or more O-rings positioned in the grooves. Fobe discloses that the head unit includes one or more annular grooves on an outer surface and one or more O-rings 19 positioned in the grooves (Fig. 1). At the time that the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured Hanson, as modified by Koehler, so that the Hanson O-rings would be positioned in one or more annular grooves on an outer surface of the 
Response to Arguments
Applicant’s arguments and amendments filed 2/3/2021 with respect to the rejections of claims 1-5 have been fully considered and they are at least partially persuasive. The rejections and objections which have been overcome have not been repeated herein. Applicant’s arguments with respect to claims 1-5 have been fully considered but are moot because the arguments do not apply to the reference combinations applied in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/8/2021